DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection are presented as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-10, and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (U.S. Patent Pub. 2010/0236927) in view of Cyril (U.S. Patent Pub. 2015/0075991).
Regarding claim 1, Pope teaches apparatus, comprising:
an electrowetting-based droplet actuator (Fig. 3; [0031] lines 1-2: a droplet actuator layout 300) comprising:
a top substrate (Fig. 3; [0026] line 6: a top plate 110); 

    PNG
    media_image1.png
    479
    717
    media_image1.png
    Greyscale

a bottom substrate below the top substrate ([0026] lines 6-7: a bottom plate 114; Fig. 3: indicating the bottom plate 114 below the top plate 110) and comprising an inlet section, a ramp, and an outlet section (Fig. 3: as annotated, there are inlet section, a ramp, and an outlet section); 
a droplet-operation gap between the top substrate and the bottom substrate (Fig. 3; [0026] last four lines: top late 110 and bottom plate 114 are arranged one to another such that there is a gap therebetween that provides a fluid flow path for conducting droplet operations), wherein the droplet-operation gap comprises a gradually-reduced gap height (Fig. 3: indicating a gradually-reduced gap height due to the gradually increased thickness from t1 to t2) in a direction of droplet flow when in use ([0028] lines 10-12: a droplet may be manipulated back and forth between the low-voltage and high-voltage regions, depending on the process requirements; thus one direction of the direction of droplet flow is from left to right) and wherein the ramp provides the gradually-reduced gap height (Fig 3: indicating the ramp having an gradually increased thickness from t1 to t2, resulting in the gradually reduced gap height from h1 to h2); and
a plurality of spaced electrodes embedded in the ramp of the bottom substrate ([0026] lines 10: a first electrode 130 and a second electrode 134; [0031] line 7: electrode 210; Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 embedded in the ramp of the bottom plate 114) spanning a region of the bottom substrate (Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 span a region of the bottom substrate from the left end of the first electrode 130 to the right end of the second electrode 134) corresponding to the gradually-reduced gap height (here, the spanned region from the left end of the first electrode 130 to the right end of the second electrode 134 of the bottom plate 114 corresponds to the gap height from h1 to h2, as annotated, which is gradually-reduced due to the tapered region 310), the plurality of electrodes comprising a first electrode and a second electrode (Fig. 3: indicating the plurality of electrodes comprising two electrodes). 

Pope does not explicitly disclose in the plurality of electrodes, the first electrode being spaced a first distance from the top substrate and the second electrode being spaced a second distance from the top substrate, the first distance being less than the second distance.

    PNG
    media_image2.png
    345
    471
    media_image2.png
    Greyscale

However, Cyril teaches reducing or eliminating bubble formation in droplet actuators, thereby permitting completion of multiple droplet operations without interruption by bubble formation ([0002] lines 2-4).  The droplet actuator 300 includes a bottom substrate 310 and a top substrate 312 that are separated by a droplet operations gap 324 (Fig. 3A; [0063] lines 5-7).  In a region, the droplet operations gap height is reduced to assist the droplet to be in reliable contact with the ground or reference of the droplet actuator (Fig. 3A; [0063] lines 1-5).  Thus, Cyril teaches the bottom substrate including a plurality of electrodes comprising a first electrode (Fig. 3A: as annotated) and a second electrode (Fig. 3A: as annotated), the first electrode being spaced a first distance from the top substrate and the second electrode being spaced a second distance from the top substrate, the first distance being less than the second distance (Fig. 3A: indicating the distance, d1, between the first electrode and the top substrate less than the distance, d2, between the second electrode and the top substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope by incorporating a transition region of the top plate that reduces the droplet operations gap height as taught by Cyril because the region that reduces the droplet operations gap height would assist the droplet to be in reliable contact with the ground or reference of the droplet actuator ([0063] lines 2-5), and thus reducing or eliminating bubbles and permitting completion of multiple droplet operations without interruption by bubble formation ([0064] lines 9-11). 

Regarding claim 3, Pope teaches the ramp comprises a first end (Fig. 3: the left end of the tapered region 310 is deemed to be the first end) and a second end opposite the first end (Fig. 3: the right end of the tapered region 310 is deemed to be the second end that is opposite the left end), and wherein the ramp is coupled at the first end to a large-gap inlet (Fig. 3: the left end opening formed by the top plate 110 and the bottom plate 114) and is coupled at the second end to a small-gap outlet (Fig. 3: the right end opening formed by the top plate 110 and the bottom plate 114), the large-gap inlet having a gap height larger than a gap height of the small-gap outlet (Fig. 3: indicating the left end of the tapered region 310 coupled to the left end opening and the right end of the tapered region 310 coupled to the right end opening, wherein the gap height h1 at the left end opening is greater than the gap height h2 at the right end opening).  Here, the combined Pope and Cyril would also result in a large-gap inlet at the left end having a gap height larger than the gap height of the small-gap outlet at the right end.

Regarding claim 5, Pope teaches the ramp forms an angle with respect to the top substrate of more than zero degrees and less than 90 degrees (Fig. 3: indicating the tapered region 310 forming an angle with the top substrate at an angle α that is between zero degree and 90 degrees, as annotated).

    PNG
    media_image3.png
    471
    587
    media_image3.png
    Greyscale


Regarding claim 6, Pope teaches the ramp spans a portion, but less than all, of the bottom substrate (Fig. 3: indicating the tapered region 310 spans a middle portion that is less than all portion of the bottom plate 114).

Regarding claim 7, Pope teaches the inlet section of the bottom substrate is planar and coupled to the ramp (Fig. 3: indicating the left inlet portion from the left end opening to the left end of the tapered region 310 is planar and coupled to the tapered region 310).

Regarding claim 8, Pope teaches the outlet section of the bottom substrate is planar and coupled to the ramp (Fig. 3: indicating the right outlet portion from the right end opening to the right end of the tapered region 310 is planar and coupled to the tapered region 310).

Regarding claim 9, Pope teaches the plurality of spaced electrodes (Fig. 3: the first electrode 130, the electrode 210, and the second electrode 134) are evenly spaced along the ramp (Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 are evenly spaced, i.e., same distance between the electrodes along the tapered region 310).

Regarding claim 10, Pope teaches the electrowetting-based droplet actuator has a biplanar configuration ([0026] lines 7-8: top plate 110 may be formed of a substrate 118 upon which is disposed a ground electrode 112; lines 8-10: bottom plate 114 may be formed of a substrate 126 upon which is disposed a first electrode 130 and a second electrode 134; Fig. 3: an electrode 210 between the first electrode 130 and the second electrode 134; thus the droplet actuator of Fig. 3 is deemed to be a biplanar configuration, i.e., electrodes are present in both top and bottom plates).

Regarding claim 21, Pope teaches apparatus, comprising:
an electrowetting-based droplet actuator (Fig. 3; [0031] lines 1-2: a droplet actuator layout 300) comprising:
a top substrate (Fig. 3; [0026] line 6: a top plate 110); 
a bottom substrate below the top substrate ([0026] lines 6-7: a bottom plate 114; Fig. 3: indicating the bottom plate 114 below the top plate 110), the top substrate and the bottom substrate defining a droplet-operation gap that has a gradually reduced height (Fig. 3: an annotated, the top plate 110 and the bottom plate 114 defining a gap that has a gradually-reduced height from h1 to h2); and
a plurality of spaced electrodes embedded in the bottom substrate ([0026] lines 10: a first electrode 130 and a second electrode 134; [0031] line 7: electrode 210; Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 embedded in the ramp of the bottom plate 114), the plurality of electrodes comprising a first electrode and a second electrode (Fig. 3: indicating the plurality of electrodes comprising two electrodes). 

Pope does not explicitly disclose in the plurality of electrodes, the first electrode being spaced a first distance from the top substrate and the second electrode being spaced a second distance from the top substrate, the first distance being less than the second distance.
However, Cyril teaches reducing or eliminating bubble formation in droplet actuators, thereby permitting completion of multiple droplet operations without interruption by bubble formation ([0002] lines 2-4).  The droplet actuator 300 includes a bottom substrate 310 and a top substrate 312 that are separated by a droplet operations gap 324 (Fig. 3A; [0063] lines 5-7).  In a region, the droplet operations gap height is reduced to assist the droplet to be in reliable contact with the ground or reference of the droplet actuator (Fig. 3A; [0063] lines 1-5).  Thus, Cyril teaches the bottom substrate including a plurality of electrodes comprising a first electrode (Fig. 3A: as annotated) and a second electrode (Fig. 3A: as annotated), the first electrode being spaced a first distance from the top substrate and the second electrode being spaced a second distance from the top substrate, the first distance being less than the second distance (Fig. 3A: indicating the distance, d1, between the first electrode and the top substrate less than the distance, d2, between the second electrode and the top substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope by incorporating a transition region of the top plate that reduces the droplet operations gap height as taught by Cyril because the region that reduces the droplet operations gap height would assist the droplet to be in reliable contact with the ground or reference of the droplet actuator ([0063] lines 2-5), and thus reducing or eliminating bubbles and permitting completion of multiple droplet operations without interruption by bubble formation ([0064] lines 9-11). 

Regarding claim 22, Pope teaches the bottom substrate comprises an inlet section, a middle section, and an outlet section (Fig. 3: as annotated, there are an inlet section, a middle section, and an outlet section), the first electrode and the second electrode being embedded in the middle section (Fig. 3: as annotated, electrode 134 and electrode 130 are embedded in the middle section).


    PNG
    media_image4.png
    479
    717
    media_image4.png
    Greyscale


Regarding claim 23, Pope teaches the middle section comprises a ramped middle section (Fig. 3: as annotated, the middle section comprises a ramped middle section).

Regarding claim 24, Pope teaches the first electrode has a face (Fig. 3: the top surface of the electrode 134), the second electrode has a face (Fig. 3: the top surface of the electrode 130), and the middle section of the bottom substrate has a surface defining the droplet-operation gap (Fig. 3: the top surface of the second dielectric layer 142), the face of the first electrode and the face of the second electrode being substantially parallel to the surface of the bottom substrate (Fig. 3: indicating the top surface of electrodes 130, 134 are parallel to the surface of the second dielectric layer 142).

Regarding claim 25, Pope teaches the plurality of electrodes further comprises a third electrode and a fourth electrode ([0027] lines 1-2: first electrode 130 is representative of one of a plurality of transport electrode; lines 5-7: second electrode 134 is representative of one of a plurality of transport electrodes), the third electrode being embedded in the inlet section and the fourth electrode being embedded in the outlet section (since electrode 130 is one of plurality of transport electrode, it would comprise another electrode on its left and thus embedded in the inlet section; since electrode 134 is one of plurality of transport electrode, it would comprise another electrode on its right and thus embedded in the outlet section).

Regarding claim 26, Pope teaches the bottom substrate comprises a ramp (Fig. 3: indicating a ramp in the middle section, including the second dielectric layer 142, the first dielectric layer 138, and the substrate 126), the first electrode and the second electrode being embedded in the ramp (Fig. 3: indicating electrodes 130, 134 embedded in the ramp).

Regarding claim 27, Pope teaches the droplet-operation gap comprises an inlet and an outlet (Fig. 3: as annotated, the inlet section and the outlet section are deemed to be the inlet and the outlet).

Regarding claim 28, Pope teaches the ramp begins at the inlet (Fig. 3: as annotated, the ramp begins at the inlet).

Regarding claim 29, Pope teaches the ramp terminates at the outlet (Fig. 3: as annotated, the ramp terminates at the outlet).
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of Cyril, and further in view of Yi (U.S. Patent Pub. 2016/0175859).
Regarding claim 4, Pope and Cyril disclose all limitations of claim 3 as applied to claim 3, including the height of the large-gap inlet is larger than the height of the small-gap outlet.  Pope and Cyril do not explicitly disclose wherein the gap height of the large-gap inlet is about 20 microns to about 20 mm, wherein the gap height of the small-gap inlet is about 10 microns to about 2 mm.
However, Yi teaches a droplet actuator 200 (Fig. 2A-B; [0042] lines 2-3) including an on-actuator reservoir for accurately metering droplets ([0042] lines 3-4).  The on-actuator reservoir 22 is formed in top substrate 212 and includes a loading port 222, a storage zone 224, a metering zone 226, and a dispensing zone ([0043] lines 4-7).  The storage zone 224, metering zone 226, and dispensing zone 228 are characterized by different gap heights (i.e., different heights of the droplet operation gap 214 in these zones ([0043] lines 8-11).  For example, storage zone has a height h1, metering zone 226 has a height h2, and dispensing zone 228 has a height h3, wherein height h1 is about 3 mm, height h2 is about 800 µm, and height h3 is about 300 µm ([0043] lines 11-16).  Thus, Yi teaches the gap height of the large-gap inlet is about 20 microns to about 20 mm ([0043] lines 14-15: height h1 is about 3 mm), wherein the gap height of the small-gap inlet is about 10 microns to about 2 mm ([0043] lines 15-16: height h3 is about 300 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope and Cyril by adjusting the gap heights of the large-gap inlet and the small-gap inlet within the claimed ranges because they are suitable gap heights from the reservoir to the droplet operation gap height.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 12, Pope and Cyril disclose all limitations of claim 1 as applied to claim 1.  Pope and Cyril do not explicitly disclose the electrowetting-based droplet actuator is part of a system, the system further comprising a reservoir bottom-coupled and external to the electrowetting-based droplet actuator.
However, Yi teaches a droplet actuator 200 (Fig. 2A-B; [0042] lines 2-3) including an on-actuator reservoir for accurately metering droplets ([0042] lines 3-4).  The droplet actuator 200 includes the bottom substrate 100 along with a top substrate 212 that are separated by a droplet operations gap 214 (Fig. 2B; [0042] lines 6-9).  Thus, Yi teaches the electrowetting-based droplet actuator (Fig. 2A-B: the dispensing zone 228 including the top substrate 212 and the bottom substrate 100 defining a droplet operation gap and only the droplet operation portion is deemed to be the electrowetting-based droplet actuator) is part of a system (here, the droplet actuator 200 including the on-actuator reservoir is deemed to be a system), the system further comprising a reservoir (Fig. 2A; [0043] line 4: on-actuator reservoir 220) bottom-coupled and external to the electrowetting-based droplet actuator (Fig. 2B: indicating the on-actuator reservoir 220 is external to the dispensing zone 228 and coupled to the droplet operation gap 214 through its bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope and Cyril by incorporating a large-volume reservoir, i.e., the on-actuator reservoir, that is bottom-coupled and external to the electrowetting operation region as taught by Yi because such an on-actuator reservoir provides accurately metering droplets ([0042] lines 3-4).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP2141(III)(A).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of Cyril, and further in view of Nguyen (U.S. Patent Pub. 2018/0095100).
Regarding claim 11, Pope and Cyril disclose all limitations of claim 1 as applied to claim 1.  Pope and Cyril do not explicitly disclose the electrowetting-based droplet actuator has a coplanar configuration.
However, Nguyen teaches the microfluidic platform for microdroplet operations using electrical control of surface tension (i.e., electrowetting) ([0204] lines 1, 4-6), which may contain one plate containing etched drive electrodes while the other plate contains either elected electrodes or a single continuous plane electrode that is grounded or set to a reference potential “biplanar electrowetting” ([0204] lines 8-13) or the active electrowetting electrodes may be adjacent and on the same plane as the neighboring ground reference electrode, which is referred to as “coplanar electrowetting” ([0204] lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope and Cyril by substituting the biplanar configuration of the electro-wetting-based droplet actuator with the coplanar configuration of the electrowetting-based droplet actuator as taught by Nguyen because both biplanar and coplanar configuration are suitable for droplet operation using electrowetting on the microfluidic platform ([0204] lines 1, 4-6) and simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12 and 21-29 have been considered but are moot because the new ground of rejection relies on the newly cited prior art, Cyril, and to teach the limitation “the first electrode being spaced a first distance from the top substrate and the second electrode being spaced a second distance from the top substrate, the first distance being less than the second distance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795